Citation Nr: 0521421	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  04-07 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for astigmatism and 
presbyopia.

3.  Entitlement to service connection for headaches.

4.  What rating is for assignment for post-traumatic stress 
disorder from March 12, 2002?


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, granting service connection 
for post-traumatic stress disorder (PTSD) and assigning a 30 
percent schedular evaluation effective March 12, 2002.  That 
rating decision also denied entitlement to service connection 
for astigmatism, presbyopia, bilateral hearing loss, and 
headaches.  Pursuant to his request, the veteran was afforded 
a hearing before the Board, sitting at the Atlanta RO, in 
March 2005, a transcript of which is of record.  

In a November 2002 rating decision service connection was 
also denied for a growth on the head.  At that time the RO 
also granted service connection and assigned an initial 
rating for tinnitus.  A notice of disagreement followed as to 
those matters and each was considered in the statement of the 
case of February 2004.  However, no appeal as to either was 
thereafter perfected and, as the Board is without 
jurisdiction to review such matters, they are not herein 
addressed.

The issues of the veteran's entitlement to service connection 
for headaches and for an initial rating for PTSD in excess of 
30 percent are addressed in the REMAND portion of this 
document.  Those issues are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action on his part is required 
as to those matters.  




FINDINGS OF FACT

1.  On March 22, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran-appellant that he wished to withdraw his pending 
appeal of entitlement to service connection for bilateral 
hearing loss.  

2.  The veteran has refractive errors of the eyes, diagnosed 
as astigmatism and presbyopia, which are not disabilities for 
which compensation may be granted under governing criteria; 
his refractive errors are not shown to be associated with 
underlying disease or to have undergone rapid progression in 
service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran-appellant as to his claim for service connection 
for bilateral hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).

2.  Refractive errors of the eye are not diseases or injuries 
within the meaning of applicable legislation, and service-
connection may not be established therefor.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal for the Claim for Service Connection for 
Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Here, the veteran, by means of 
correspondence executed by him in March 2005 and received by 
the Board on March 22, 2005, has elected to withdraw his 
appeal with respect to his pending claim of entitlement to 
service connection for bilateral hearing loss.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration as to that matter.  Accordingly, the Board does 
not have jurisdiction to review that portion of the appeal 
and it must therefore be dismissed.

Service Connection for Astigmatism and Presbyopia

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  The VCAA significantly added to VA's duties 
when processing claims for benefits by redefining the 
obligations of VA with respect to its duty to assist a 
claimant, and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement these provisions VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet.App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  As part 
of this notice, VA has undertaken to tell claimants to submit 
evidence in their possession.  38 C.F.R. § 3.159(b)(1).  
Written notice of the foregoing was furnished by the RO to 
the veteran through its June 2002 letter to him.  To that 
extent, VA's duties established by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) have been satisfied.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
this case, VA has made use of its resources to assist the 
veteran in the development of his claim, including affording 
him a VA medical examination in July 2002 with respect to his 
claimed astigmatism and presbyopia.  Further assistance to 
the veteran is not warranted since there is no reasonable 
possibility that any assistance VA might provide would 
substantiate the claim, which clearly lacks merit on the 
basis that VA compensation is not payable for refractive 
errors of the eye, such as those herein alleged.  See 
38 C.F.R. § 3.159(d).  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  In this 
instance, written notice of the VCAA was provided in June 
2002, prior to the RO's initial adjudication in November 
2002, as required by Pelegrini.  Therefore, to decide the 
appeal would not be prejudicial error to the veteran-claimant 
under Bernard v. Brown, 4 Vet.App. 384 (1993).

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Congenital or developmental defects, including refractive 
errors of the eye, are not considered diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§§ 3.303 (c), 4.9.  

Under VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990), service 
connection may be granted for a congenital, developmental, or 
familial disorder on the basis of inservice aggravation.  See 
also Carpenter v. Brown, 8 Vet.App. 240, 245 (1995).  Unless 
attributable to an underlying or superimposed eye disease or 
injury, or a showing of a rapid inservice progression, 
presbyopia and astigmatism, or other refractive error of the 
eye will not, in themselves, be regarded as disabilities and 
may not be service connected on the basis of incurrence or 
natural progress during service.  Department of Veterans 
Affairs Adjudication Procedure Manual (M21-1-1), Part VI, 
para. 11.07; see Sabonis v. Brown, 6 Vet.App. 426, 430 
(1994).  

In this case, VA medical examination in July 2002 disclosed a 
current visual disablement entailing only astigmatism and 
presbyopia, both of which are refractive errors of the eye 
for which VA compensation is not payable.  There likewise is 
no allegation or showing of an inservice aggravation of these 
congenital defects, or other link to an underlying or 
superimposed acquired disability such as might warrant a 
grant of service connection for either entity.  As the 
relevant facts are not in dispute, and as the law, not the 
evidence, is dispositive of the outcome of this issue, there 
is no entitlement to service connection for astigmatism or 
presbyopia, as a matter of law.  Thus, the claim must be 
denied.  Sabonis.


ORDER

The veteran's appeal alleging entitlement to service 
connection for bilateral hearing loss is dismissed.

Service connection for astigmatism and presbyopia is denied.




REMAND

Also at issue in this matter is the question of the rating to 
be assigned for PTSD from March 12, 2002.  In this regard, 
the veteran was afforded a VA psychiatric evaluation in July 
2002, but sworn testimony offered at his March 2005 hearing 
indicates that there has been some worsening of his PTSD 
symptoms since he was last examined.  Complaints of 
increasing depression, anger, and panic were set forth at 
that time, and in the interests of fairness, it is determined 
that further psychiatric evaluation of the veteran is 
warranted.  The veteran also referenced prior treatment for 
his PTSD from two private psychiatrists, whose records are 
not now contained within the claims folder.  Remand is 
required both for records retrieval and for the conduct of 
additional examinations.  

In addition, the veteran advances a claim of entitlement to 
service connection for headaches, noting in particular that 
they began in service in or about 1968 and have continued to 
bother him since.  There are also contentions or other 
indications that his headaches may be related to his claimed 
eye disorder or his PTSD.  He indicates that he has received 
private medical care from Doctors Kenneth Harper and Schnapp, 
whose records have not to date been made a part of the 
veteran's claims file.  Accordingly, further development is 
indicated.  

Accordingly, these matters are REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the veteran must 
be advised in writing of what information 
and evidence is still needed to 
substantiate his claim of entitlement to 
service connection for headaches and his 
claim for an initial rating in excess of 
30 percent for PTSD from March 12, 2002.  
The veteran must also be notified what 
specific portion of that evidence VA will 
secure, and what specific portion he 
himself must submit.  He must also be 
advised to submit all pertinent evidence 
not already on file that is held in his 
possession.  If requested, VA will assist 
him in obtaining records of treatment 
from private medical professionals, or 
other evidence, if he provides sufficient 
identifying information and written 
authorization.  Any needed action by the 
RO must then follow in order to comply 
fully with the VCAA.

2.  The veteran must be contacted in 
writing by the RO and requested to set 
forth in detail what VA examination and 
treatment he has undergone since his 
discharge from service.  The report shall 
include details regarding a reported VA 
Agent Orange evaluation conducted at the 
VA Medical Center in Atlanta, and all 
approximate dates and places of treatment 
or examination.  Any such records, 
including a copy of any VA Agent Orange 
evaluation, must then be obtained for 
inclusion in the veteran's claims folder.  

3.  The veteran must also be contacted 
for the specific purpose of requesting 
that he identify the names and addresses 
of those private treating physicians who 
have examined or treated him for 
headaches and PTSD since his service 
discharge.  This includes, but is not 
limited to those referenced at his Board 
hearing in March 2005, such as two 
separate female psychiatrists; Dr. 
Kenneth Harper of Dekalb Medical Center 
South in Lithonia, Georgia; and Dr. 
Schnapp, previously located in Lithonia, 
Georgia, but relocated to Conyers, 
Georgia.  Once the identifying data and 
authorizations are received, the RO must 
then attempt to locate the identified 
medical professionals or institutions in 
an effort to obtain all pertinent medical 
records for inclusion in the claims 
folder.  

4.  Thereafter, the veteran is to be 
afforded a VA medical examination for 
evaluation of the nature and etiology of 
his claimed headaches.   The claims 
folder in its entirety is to be furnished 
to the physician for use in the study of 
this case.  Such examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.  

Following an examination of the veteran 
and a review of all of the evidence of 
record, the VA physician must offer an 
opinion, with full supporting rationale, 
as to the following question:

Is it at least as likely as not 
that the veteran's current 
headaches originated in service 
or are otherwise related to his 
period of military service or 
any event thereof?  The 
examiner is to specifically 
consider the inservice 
complaints and findings 
relating to headaches, 
including those set forth in 
November 1967, July 1968, and 
January 1969, as well as the 
veteran's complaint of 
headaches on the initial VA 
examination in March 1972.  

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.  

5.  The veteran must also be afforded a 
VA psychiatric and psychological 
examinations for evaluation of the 
current nature and severity of his PTSD.  
The claims folder in its entirety is to 
be furnished to each examiner for use in 
the study of this case.  Such 
examinations are to include a detailed 
review of the veteran's history and 
current complaints, as well as 
comprehensive mental status evaluations 
and all psychological testing necessary 
to determine the full extent of all 
disability present.  All applicable 
diagnoses must be fully set forth on a 
multiaxial scale, with specific 
assignment of a score on the Global 
Assessment of Functioning Scale, based 
exclusively on the veteran's PTSD.   The 
examiner must explain the significance of 
the score assigned.  

Following an examination of the veteran 
and a review of all of the evidence of 
record, the VA psychiatrist must offer an 
opinion, with full supporting rationale, 
as to the following question:

Is it at least as likely as not 
that the veteran's claimed 
headaches are either part and 
parcel of his service-connected 
PTSD, or are caused or 
aggravated by PTSD?

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.  

6.  Lastly, the veteran's claim of 
entitlement to service connection for 
headaches and the question what rating is 
warranted for PTSD from March 12, 2002 
must be readjudicated on the basis of all 
of the evidence of record and all 
pertinent legal authority, including the 
holding in Fenderson v. West, 12 Vet.App. 
119 (1999) as to the staged ratings  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues herein on appeal.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights and to obtain additional procedural and evidentiary 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


